DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-9 and 11-21 are pending and are examined.

					Note
	The parentheses are the reference signs from the instant claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument (4)” in claims 1, 18, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Regarding the limitation in claims 1, 18, and 20, “a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument (4)”, the term “mechanism” is not found in the specification.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument” in claims 1, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “mechanism adapted for connection” is not described or correlated with any specific structure in the specification.  The examiner notes that the specification in [57] discloses a “means” for detachment, but there is no specific “mechanism” structure clearly linked with the function of “for connecting”. Therefore, it is unclear what structure applicants are attempting to define.  For purposes of examination, the examiner interprets “a mechanism” as a coupling or a structure for attaching, or an equivalent thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 18, and 20, the limitation “a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument” is unclear and indefinite. 1) What is the mechanism? The specification discloses in [0057] The sample holder 1 comprises means 5 for the detachment of the sample from the sampling instrument 4 used. This means 5 comprise in particular a coupling 6, by which it is9 5862496-1SMB-PT645.1(PC 15 0810 C US-DIV)possible to couple the sample holder 1 in a rotationally fixed manner to a rotary drive not depicted further, for example of the already mentioned analysis instrument. [0058] By the use of the rotary drive, the sample holder 1 is rotated in order to detach the sample from the sampling instrument 4 in the slot 3 via the resulting centrifugal force. [0059] In further exemplary embodiments, a general drive is envisaged instead of the rotary drive, it being possible to couple the sample holder 1 in a motion-fixed manner to said general drive via the coupling 6, in order to detach - for example by shaking - the sample from the sampling instrument 4. 2) Does Applicant intend for a mechanism to refer to this coupling? If so, does Applicant prefer to claim “means” in order for the coupling structure to be considered. 3) How is a drive detaching a sample? Typically, a drive moves something and it is unclear how a drive detaches a sample. Please clarify or include additional steps of this mechanism. 4) Is the mechanism of the coupling 6 a single coupling for all of the segment or is there a separate coupling for each of the segments? The limitation “the sample from the sampling instrument” implies that it is for each sample/instrument for each slot, but this is unclear as each could be separated and it is unclear which specific sample from the specific sampling instrument is being referred to. Is it only one sample/instrument or is it each.  

	Regarding Claims 1, 18, and 20, the limitation “an insertion opening (7) for inserting the sampling instrument (4) into the slot (3) of at least one of the segments (28) lies on an associated one of the separation lines (29)” is unclear and indefinite. 1) Is there an opening for each segment? 2) How is the sampling instrument inserted into more than one (at least one could be more than one) slot/segment? Is there one sampling instrument or is there a sampling instrument for each segment. Please clarify how many openings and sampling instruments are present in the claimed device. 

Claims 2-9, 11-17, 19, and 21 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushikubo (US Patent 5,424,036).

	Regarding Claim 18, Ushikubo teaches a discoid sample holder (1), comprising a slot (3) having an insertion opening and a slot end, the insertion opening being located at a radially inward position from the slot end with respect to a center of rotation (10) of the discoid sample holder, the slot being configured such that a sampling instrument bearing a sample is introducible into the insertion opening at the radially inward position and extends toward a radially outward position; and a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument (4) (FIG. 5 and FIG. 6 are perspective views showing relations between the divided trays 25 and the reagent containers 8. A divided tray 25 shown in FIG. 5 comprises four small compartments for installing therein four small reagent containers 8 which contain reagents whose dispensing amounts are small. A divided tray 25 illustrated in FIG. 6B comprises two large compartments for accommodating large reagent containers 8 whose dispensing amounts are large. For instance, the reagent container 8 shown in FIG. 5A contains a condensed reagent and the reagent container 8 depicted in FIG. 6A contains a general reagent which is used without being diluted. Col. 5, lines 26-38. The examiner notes that the sampling instrument is not positively recited and the angle that it forms is a matter of intended use.).  

Regarding Claim 19, Ushikubo teaches the discoid sample holder (1) as claimed in claim 5Applicant: Testo SE & Co. KGaA Application No.: 16/542,793 18, wherein the slot is oriented at an angle of less than 450 to a disk plane predefined by the discoid sample holder (1) (the slot is capable of being oriented at angle of less than 45 degrees to a disk plane).

	Regarding Claim 20, Ushikubo teaches a discoid sample holder (1), comprising a slot (3) having an insertion opening and a slot end, defining a slot path therebetween, the insertion opening being located at a radially inward position from the slot end with respect to a center of rotation (10) of the discoid sample holder, the slot path is located at an angle to a radial direction with respect to the center of rotation (10) of the discoid sample holder (1), the slot being configured such that a sampling instrument bearing a sample is introducible into the insertion opening and is positioned at the angle to the radial direction; and a mechanism adapted for connection to a drive for detachment of the sample from the sampling instrument (4) (FIG. 5 and FIG. 6 are perspective views showing relations between the divided trays 25 and the reagent containers 8. A divided tray 25 shown in FIG. 5 comprises four small compartments for installing therein four small reagent containers 8 which contain reagents whose dispensing amounts are small. A divided tray 25 illustrated in FIG. 6B comprises two large compartments for accommodating large reagent containers 8 whose dispensing amounts are large. For instance, the reagent container 8 shown in FIG. 5A contains a condensed reagent and the reagent container 8 depicted in FIG. 6A contains a general reagent which is used without being diluted. Col. 5, lines 26-38. The examiner notes that the sampling instrument is not positively recited and the angle that it forms is a matter of intended use).    

Regarding Claim 21, Ushikubo teaches the discoid sample holder (1) as claimed in claim 5Applicant: Testo SE & Co. KGaAApplication No.: 16/542,79320, wherein the slot is oriented at an angle of less than 450 to a disk plane predefined by the discoid sample holder (1) (the slot is capable of being oriented at angle of less than 45 degrees to a disk plane).

Allowable Subject Matter
Claims 1-9 and 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest wherein the segments (28) are separable from adjacent ones of the segments along respective separation lines (29); and an insertion opening (7) for inserting the sampling instrument (4) into the slot (3) of at least one of the segments (28) lies on an associated one of the separation lines (29).  
The prior art does not teach or suggest separating at least two of the segments (28) from one another along the separation line (29), inserting the sampling instrument (4) containing the picked-up sample into the slot (3) of the sample holder (1) through the insertion opening (7) that lies on the associated separation line (29), and detaching the sample from the sampling instrument (4).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, filed 4/13/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 

Applicant’s arguments, see page 7, filed 4/13/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-9 and 11-21 has been withdrawn. 

Applicant’s arguments, see pages 9-12, filed 4/13/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ushikubo (US Patent 5,424,036).

	The examiner notes there is new art applied in light of the amendment and new 112b rejection applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798